5/DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 5/25/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendments are sufficient to overcome all prior objections and rejections. New grounds respectfully follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "ridges constitute a polygon" in combination with the newly recited features of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Independent claim 1 has been amended to recite that the "an expanding end of the at least two ridges extend to the circumferential edge". This is clearly shown in figs 1 & 2. However, the only embodiments which show a polygon (figs 3-5) do not have expanding ends which extend to the circumferential edge. Rather they meet in the middle, as now generally recited in independent claim 19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As similarly discussed in the drawing objections above, claim 5 recites limitations that are incongruous with the amendment to claim 1 that requires "an expanding end of the at least two ridges extend to the circumferential edge". In light of the specification, this would appear to be directed to the embodiment of figs 1, 2, & 6. However, these are not polygons, nor does the specification call them polygons. This term is used only with respect to figure 5 (¶ 42 of the pre-grant publication, US 2021/0277722). It is therefore unclear in light of the specification how a shape can be a polygon (a closed shape formed of straight lines) if it is "open" at one end and/or requires the curvature of the circumference to "close" it ("polygons" do not have curved sides by definition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0182947 (Bhatia) in view of US 4,694,918 (Hall).
Independent claim 19: Bhatia discloses a multiple ridge diamond compact for a drill bit (fig 15; ridges define 1569), comprising a tungsten carbide substrate ("base 1510" - ¶ 86) and a diamond layer (1520 - ¶ 86), wherein:
a top face of the diamond layer (upper surface of 1520; fig 15-2) is provided with at least two groups of ridges (The ridges which form 1560 in fig 15: 1523. A "group" is drawn to the ridges on each side of 1569. Three "reliefs 1560" are shown, but more are taught - ¶ 81 - thus allowing for "at least two groups of ridges" with 4 or more reliefs), each group of ridges comprises at least two ridges (as defined above) angled relative to each other (fig 15-2 clearly shows the ridges converging at the outer circumference and diverging at the upper end of 1560 / 1569);
each of the at least two ridges of the groups of ridges include an expanding end (upper end of the ridges that expand as shown by the expanding upper end of 1569) and a converging end (lower end of the ridges that converge as shown by the narrowing lower end of 1569), wherein adjacent expanding ends of adjacent groups of ridges intersect in pairs (As defined above, the ridges intersect at the top of their respective relief 1520. Two ridges define each relief) on the top face of the diamond composite layer (fig 15-2), wherein the intersection of each of the adjacent expanding ends of adjacent groups of ridges is located in a middle area of the top face of the diamond composite layer (fig 15-2); and
a groove is disposed between adjacent groups of ridges ("bottom surface 1569",  fig 15-2).  
Bhatia discloses that the "[c]utting elements of the present disclosure may be formed of… tungsten carbide with a super-abrasive material surface, such as polycrystalline diamond" (¶ 86). The examiner notes that this arrangement is conventional and exceedingly well understood. It is well known in the art to use a cemented carbide substrate with a polycrystalline diamond cutting table attached thereto. That said, Bhatia does not expressly disclose that the substrate is cemented carbide, nor is it clearly taught that the upper cutting layer is the polycrystalline diamond.
Hall teaches a cutting insert with a substrate formed of cemented carbide and a diamond composite cutting outer layer (abstract & ¶ bridging cols 3 & 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a cemented carbide substrate and diamond composite cutter table as taught by Hall for the insert taught by Bhatia. As mentioned above, Bhatia already discloses that the inserts may generally comprise this form (¶ 86) and Hall makes it explicitly clear that such structure is know for such inserts (as cited above).

Claim 20. The multiple ridge diamond compact for a drill bit according to claim 19, wherein the at least two groups of ridges are evenly arranged along the circumference of the diamond composite layer (fig 15-2 shows even arrangement and other embodiments are discussed as having the same angular separation between the "lobes": ¶ 63).

Allowable Subject Matter
Claims 1-4 & 9-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 requires "at least two ridges angled relative to each to each other" each with "a converging end and an expanding end", both ends "extend[ing] radially to the circumferential edge of the diamond composite layer", the "ridges are formed by two inclined surfaces" and "a grove is disposed between adjacent inclined surfaces". The prior art does not teach nor suggest these features in combination. The "converging ends… form a concave cutting edge portion on the circumferential edge". 

US 2018/0291689 teaches in fig 23 two "ridges 2256" defined by inclined sides (2241 & 2246) and a "groove 2258" between the inclined sides. However, the ridges are parallel, not angled / converging. Further, they do not extend to the circumrenal edge, but rather end at "tips 2250". 
2014/0182947 (Bhatia) teaches ridges angled to each other (as described for the rejection of claim 19 above). But the ridges end at the middle of the cutter top, and do not "extend to the circumferential edge".
US 5,172,778 teaches a cutter with ridges in fig 16. But the converging ends meet well before the circumferential edge, and there are no inclined surfaces between them, a groove between the inclined surfaces, or a concave edge portion formed by them.
CN 106089089 teaches that element 103 is "strip-shaped convex edge", not a groove and not between two inclined surfaces defined by ridges.
	CN 207004435 in view of CN 206592075 could produce two converging ridges defined by inclined surfaces (fig 2 of '435 in view of fig 6 of '075). But there is no "groove" between the inclined surfaces, no concave cutting edge portion formed by the converging ridges of '075, and the features of fig 6 of '075 are not really "ridges" but rather are edges defining upper surface 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676